EXHIBIT VII The bank promoting European objectives Annual News Conference 2009 Press release Brussels, 9 March 2009 EIB boosted loans for small business by 42 percent in 2008 The European Investment Bank increased its lending for small and medium-sized enterprises (SMEs) by more than 42 percent in 2008, underscoring its commitment to provide rapid additional support for the European economy in the current crisis. Total EIB lending rose by 21 percent last year to EUR 57bn, compared to EUR 48bn in 2007.
